935 N.E.2d 515 (2010)
237 Ill.2d 557
In re DETENTION OF Brad LIEBERMAN (People State of Illinois, respondent, v. Brad Lieberman, petitioner).
No. 110685.
Supreme Court of Illinois.
September 29, 2010.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its opinion in In re Detention of Lieberman, 401 Ill. App.3d 903, 340 Ill.Dec. 965, 929 N.E.2d 616 (2010), and reconsider in light of the decision in In re Detention of Hardin, 238 Ill.2d 33, 342 Ill.Dec. 555, 932 N.E.2d 1016 (2010), to determine if a different result is warranted.